CONVOCATORIA
Por la presente se convoca a los jueces y a las juezas del Tribunal General de Justicia y a las personas que son miembros de la Conferencia Judicial, a la Vigésima Se-gunda Sesión Ordinaria de la Conferencia Judicial que ha de celebrarse los días 2 y 3 de mayo de 2002, en el Hotel Caribe Hilton.
Durante las sesiones de ambos días se discutirán las recomendaciones del Informe presentado por la Comisión Futurista de los Tribunales y el Plan Estratégico desde la perspectiva de la responsabilidad y el rol fundamental de la Rama Judicial de garantizar el acceso a la justicia de la ciudadanía. A tales fines, la Conferencia Judicial se cele-brará simultáneamente con el Primer Congreso de Acceso a la Justicia en Puerto Rico. Oportunamente, el Tribunal anunciará la agenda para los trabajos de la Conferencia Judicial.
Los Jueces Administradores y las Juezas Administrado-ras, en consulta con sus compañeros y compañeras magis-trados, tomarán las medidas necesarias para que el mayor número de éstos o éstas pueda asistir a la Conferencia Judicial, sin afectar los calendarios de asuntos urgentes que deban ser atendidos durante estos días. Además, se toma-rán las medidas de rigor para que las labores de investiga-ción y de determinación de causa probable sean atendidas *221adecuadamente. El sistema de turnos correspondientes a este período será notificado con suficiente antelación a los y las Fiscales de Distrito y a las Comandancias de Zona de la Policía.
Se coordinará con la Directora Administrativa de los Tribunales la implantación de las medidas que sean nece-sarias a los fines de cumplir con lo dispuesto en el párrafo precedente.
Se instruye a la Directora del Secretariado de la Confe-rencia Judicial a iniciar los trabajos de planificación y co-ordinación necesarios para esta Conferencia.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina